Sheldon, J.
There is no occasion to go over the evidence in this case in detail. It could lead to no other conclusion than that the driver of the pung in which the plaintiff was sitting drove so near to the defendant’s tracks as to cause the plaintiff’s knees to strike against the car which was passing in the opposite direction. Under the circumstances of this case the plaintiff cannot recover if either his own negligence or that of the driver contributed to the happening of the accident. Evensen v. Lexington & Boston Street Railway, 187 Mass. 77, 78. Yarnold v. Bowers, 186 Mass. 396, 398, and cases there cited. Even if there had been evidence of any negligence in the management of the defendant’s car, yet it could not be said that such negligence was the cause of the accident.' The plaintiff himself testified that the trouble was that the driver of the pung drove too near the tracks, and that even if the car had stopped the driver of the pung would have driven him (the plaintiff) against the car ; and there was no other testimony in the case inconsistent with this. The circumstances are not like those disclosed in Aiken v. Holyoke Street Railway, 180 Mass. 8, 12, 13. The verdict for the defendant was rightly ordered.

Exceptions overruled.